Case 5:14-cr-00042-EEF-MLH Document 94 Filed 12/10/20 Page 1 of 17 PageID #: 896



                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                             SHREVEPORT DIVISION

 UNITED STATES OF AMERICA                  CRIMINAL ACTION NO. 14-42

 VERSUS                                    JUDGE ELIZABETH E. FOOTE

 DONZELL SAMUELS                           MAGISTRATE JUDGE HORNSBY


                               MEMORANDUM RULING

        Before the Court is a motion for compassionate release pursuant to 18 U.S.C. §

 3582(c)(1)(A)(i), filed by the Defendant, Donzell Samuels (“Samuels”). Record Document

 68.   Samuels also submitted numerous supplements to his original motion.       Record

 Documents 77, 79, 82, 84, 86, 91, and 92. The Government opposes Samuels’s motion

 for release. Record Documents 74 and 89. For the following reasons, Samuels’s motion

 is granted.

 I.     Background

        In 2014, Samuels was convicted of possession of a firearm and ammunition by a

 convicted felon, in violation of 18 U.S.C. § 922(g). The statutory range he faced for

 imprisonment was zero to ten years. At sentencing, with an offense level of 25 and a

 criminal history category of IV, Judge Donald Walter sentenced Samuels to 105 months’

 imprisonment and three years of supervised release. Record Document 56. Samuels is

 currently housed in the custody of the Bureau of Prisons (“BOP”) at FCI Texarkana. His

 projected release date is September 2, 2021. Federal Bureau of Prisons, Find an Inmate,

 https://www.bop.gov/inmateloc/ (last visited December 3, 2020).

                                           1
Case 5:14-cr-00042-EEF-MLH Document 94 Filed 12/10/20 Page 2 of 17 PageID #: 897



        Due to the coronavirus and his own medical conditions (kidney disease,

 hypertension, obesity, and gastroesophageal reflux disease (“GERD”)), 1 Samuels

 requests a reduction of his term of imprisonment to a sentence of time-served. The

 World Health Organization and the Centers for Disease Control and Prevention (“CDC”)

 have declared a global pandemic related to the spread of the COVID-19 virus, a strand

 of the novel coronavirus. The CDC has advised that persons over the age of sixty-five and

 those with certain underlying medical conditions are considered high risk and are

 particularly susceptible to contracting the virus. In light of this pandemic, the President

 of the United States declared a national emergency. The CDC and all health authorities

 have strenuously recommended social distancing as a means of limiting community

 spread of the virus.

        The prison population is particularly at risk due to the conditions of confinement,

 the close contact of inmates, and the inability to maintain social distancing. Responding

 to this concern, Section 12003(b)(2) of the Coronavirus Aid, Relief, and Economic Security

 Act (the “CARES Act”) “expand[s] the cohort of inmates who can be considered for home

 release.” Pursuant to that provision of the CARES Act, United States Attorney General

 William Barr issued memoranda to the BOP regarding criteria to be considered, including

 inmates presenting high risk factors for the disease, to maximize the transfer to home

 confinement for all eligible inmates.



 1 According to the presentence report (“PSR”), Samuels had no diagnosed medical
 conditions at the time of sentencing. Record Document 54, p. 10.

                                             2
Case 5:14-cr-00042-EEF-MLH Document 94 Filed 12/10/20 Page 3 of 17 PageID #: 898



        In this case, Samuels is forty-one years old and suffers from chronic kidney

 disease, hypertension, obesity, and GERD. Record Document 74-2, p. 3. He initially

 requested release to home confinement from the warden of FCI Texarkana, but his

 request was denied for reasons that the Court cannot discern. The warden’s response to

 Samuels’s request states: “A review of this matter concluded you do not meet the criteria

 with Medical Conditions.       According to Program Statement 5050.49, Compassionate

 Release/Reduction or The Cares Act. Particularly, at this time you have been diagnosed

 with a terminal illness, Chronic Kidney Disease Stage 3 (Chronic Kidney Failure).” Record

 Document 76-1, p. 3. Samuels appealed that decision, but the warden’s decision was

 affirmed. Id. at p. 7. He again appealed through the proper prison channels, but the

 decision was once more affirmed. Again, the reason for the denial of Samuels’s request

 is not easily ascertainable:

        You are requesting Compassionate Release based on your medical issues.
        A review of your medical record reveals that you are a Care Level Two, and
        at this time you have been diagnosed with a terminal illness, Chronic Kidney
        disease     Stage    Three,    Hypertension,    Orthopedic/Rheumatology,
        Gastroesophageal reflux disease without esophagitis, Endocrine/Lipid and
        an enlarged prostate with lower urinary tract symptoms (BPH). This is for
        informational purposes only. In the event you are dissatisfied with this
        response, you may appeal to the Bureau of Prisons . . . Administrative
        Remedy Section . . . .

 Record Document 82-1, p. 5. Samuels appealed to the BOP’s Regional Director and then

 again to the BOP’s Central Office, but the warden’s decision was affirmed at both stages.

        Samuels submits that his medical conditions place him at high risk for contracting

 or becoming severely ill from COVID-19 and thus constitute extraordinary and compelling


                                             3
Case 5:14-cr-00042-EEF-MLH Document 94 Filed 12/10/20 Page 4 of 17 PageID #: 899



 reasons to warrant his release from BOP. He asks that his sentence be modified to a

 sentence of time-served. In response, the United States concedes that Samuels has

 exhausted his administrative remedies within the prison, such that this Court can consider

 the instant request. Its supplemental opposition further acknowledges that Samuels’s

 chronic kidney disease constitutes an extraordinary and compelling reason to warrant his

 release, but it argues that Samuels’s medical needs are adequately managed by FCI

 Texarkana and that he otherwise poses a danger to the community and, as such, should

 not be released.

 II.   Law and Analysis.

       A.     Exhaustion of Remedies

       Here, Samuels seeks compassionate release per 18 U.S.C. § 3582(c)(1)(A)(i). 2

 This allows for the modification of a term of imprisonment upon a finding that certain


 2 It is important to distinguish between the CARES Act, on the one hand, and § 3582 as
 amended by the First Step Act on the other. The CARES Act was the federal
 government’s comprehensive response to the COVID-19 crisis and certain provisions
 addressed the release of eligible inmates in the prison population. The CARES Act
 expanded the BOP’s authority under 18 U.S.C. § 3624(c)(2) to release prisoners from
 custody to home confinement.
 Section 3624(c)(2) authorizes the BOP to “place a prisoner in home confinement for the
 shorter of 10 percent of the term of imprisonment of that prisoner or 6 months. The
 Bureau of Prisons shall, to the extent practicable, place prisoners with lower risk levels
 and lower needs on home confinement for the maximum amount of time permitted
 under this paragraph.” 18 U.S.C. § 3624(c)(2). The CARES Act, in turn, provides that if
 the Attorney General finds that emergency conditions will materially affect the
 functioning of the BOP, as he did on April 3, 2020, the BOP Director may increase the
 maximum amount of time that a prisoner may spend in home confinement. Thus,
 home confinement determinations rest with the BOP.
 In this case, Samuels seeks judicial relief under 18 U.S.C. § 3582, which permits the
 district court to reduce a prisoner’s term of imprisonment under certain circumstances.
                                               4
Case 5:14-cr-00042-EEF-MLH Document 94 Filed 12/10/20 Page 5 of 17 PageID #: 900



 extraordinary and compelling reasons warrant a reduction in an inmate’s sentence. As

 amended by the First Step Act in December of 2018, the compassionate release provision

 provides:

       (c) Modification of an Imposed Term of Imprisonment.—The court may not
       modify a term of imprisonment once it has been imposed except that—

              (1) in any case—
                            (A) the court, upon motion of the Director of the
                            Bureau of Prisons, or upon motion of the defendant
                            after the defendant has fully exhausted all
                            administrative rights to appeal a failure of the Bureau
                            of Prisons to bring a motion on the defendant’s behalf
                            or the lapse of 30 days from the receipt of such a
                            request by the warden of the defendant’s facility,
                            whichever is earlier, may reduce the term of
                            imprisonment (and may impose a term of probation or
                            supervised release with or without conditions that does
                            not exceed the unserved portion of the original term of
                            imprisonment), after considering the factors set forth
                            in section 3553(a) to the extent that they are
                            applicable, if it finds that—

                                   (i) extraordinary and compelling        reasons
                                   warrant such a reduction . . .

                                   and that such a reduction is consistent with
                                   applicable policy statements issued by the
                                   Sentencing Commission . . . .

 18 U.S.C. § 3582(c)(1)(A).




 Thus, the statute applicable to the Court’s analysis here is § 3582, not the CARES Act
 and its expansion of § 3624(c)(2).
                                              5
Case 5:14-cr-00042-EEF-MLH Document 94 Filed 12/10/20 Page 6 of 17 PageID #: 901



        Although sentence reductions under § 3582 historically could be ordered only upon

 a motion by the Director of the BOP, the First Step Act of 2018 amended the statute to

 allow prisoners to petition the district courts as set forth above. However, as the statute

 makes plain, prior to filing a motion for release in the district court, a prisoner must first

 exhaust his administrative remedies either by fully exhausting administrative appeals of

 the BOP’s decision not to file a motion for compassionate release on his behalf, or by

 filing the motion with the court after a lapse of 30 days from the date of the warden’s

 receipt of his request for release, “whichever is earlier.” 18 U.S.C. § 3852(c)(1)(A). The

 Fifth Circuit has made it clear that this is a mandatory claim-processing rule that must be

 enforced if the United States raises it in the district court. United States v. Franco, 973

 F.3d 465, 468 (5th Cir. 2020).

        Here, the exhaustion requirement has been satisfied. Samuels has fully pursued

 all administrative appeals available to him up to the ultimate denial by the BOP’s Central

 Office via the response issued by the Administrator of National Inmate Appeals. Record

 Document 86-1, p. 2. As such, the Court has the authority to address the merits of

 Samuels’s request to modify his sentence under § 3582 and will turn to that inquiry now.

        B.     Extraordinary and Compelling Reasons

        Subject to consideration of the § 3553(a) factors, section 3582(c)(1)(A) permits a

 reduction in Samuels’s term of imprisonment if the Court determines that extraordinary

 and compelling reasons warrant a reduction.            The reduction, however, must be

 “consistent with applicable policy statements issued by the Sentencing Commission.” 18


                                               6
Case 5:14-cr-00042-EEF-MLH Document 94 Filed 12/10/20 Page 7 of 17 PageID #: 902



 U.S.C. § 3582(c)(1)(A). 28 U.S.C. § 994(t) provides: “The Commission, in promulgating

 general policy statements regarding the sentencing modification provisions in section

 3582(c)(1)(A) of title 18, shall describe what should be considered extraordinary and

 compelling reasons for sentence reduction, including the criteria to be applied and a list

 of specific examples.” 28 U.S.C. § 994(t).

       Turning to the Guidelines, U.S.S.G. § 1B1.13, Reduction in Term of Imprisonment

 Under 18 U.S.C. § 3582(c)(1)(A), explains that a reduction is authorized when the court

 determines that extraordinary and compelling reasons exist and the defendant is not a

 danger to the safety of any other person or the community. 3 Under § 1B1.13 Application

 Note 1, the following are deemed extraordinary and compelling reasons: (1) defendant’s




 3 “[T]he Sentencing Commission’s policy statements have not been amended since the
 enactment of the First Step Act and, consequently, a portion of the policy statement
 now squarely contradicts 18 U.S.C. § 3582(c)(1)(A) as amended. The relevant policy
 statement continues to plainly provide that a term of imprisonment may be reduced
 only upon a motion by the Director of the BOP upon a finding of extraordinary
 circumstances warranting a sentence reduction and a determination that the defendant
 is not a danger to the safety of any person or the community at large. . . . [D]istrict
 courts have found that they have discretion to determine what constitutes
 ‘extraordinary and compelling reasons’ on a case by case basis, and reliance on the
 policy statement may be helpful, but not dispositive.” United States v. Mazur, 457 F.
 Supp. 3d 559, 561 (E.D. La. May 4, 2020).
                                             7
Case 5:14-cr-00042-EEF-MLH Document 94 Filed 12/10/20 Page 8 of 17 PageID #: 903



 medical condition; 4 (2) defendant’s age; 5 (3) family circumstances;6 or (4) other reasons.

 U.S.S.G. § 1B1.13, cmt. n.1.       “Other reasons” is a catchall category defined as

 “extraordinary and compelling reasons other than, or in combination with” medical

 condition, age, or family circumstances as “determined by the Director of the Bureau of

 Prisons.” U.S.S.G. § 1B1.13, cmt. n.1(D).

        Here, Samuels submits that he is entitled to compassionate release due to his

 chronic kidney disease, hypertension, GERD, and obesity. The record confirms Samuels

 has been diagnosed with all four of these conditions. The current CDC guidelines report

 that chronic kidney disease and obesity are both conditions which increase one’s risk of

 severe illness from COVID-19. See Ctr. for Disease Control and Prevention, People With

 Certain Medical Conditions, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

 precautions/people-with-medical-conditions.html?CDC_AA_refVal=https%3A%2F%2F

 www.cdc.gov%2Fcoronavirus%2F2019-ncov%2Fneed-extra-precautions%2Fgroups-at-

 higher-risk.html (last visited Dec. 7, 2020).    Hypertension, on the other hand, is a



 4 The defendant must be suffering from a terminal illness, or (1) a serious physical or
 medical condition, (2) a serious functional or cognitive impairment, or (3) deteriorating
 physical or mental health because of the aging process, which substantially diminishes
 the defendant’s ability to provide self-care in the prison environment and from which
 the defendant is not expected to recover. U.S.S.G. § 1B1.13, cmt. n.1(A).
 5 Defendant is at least sixty-five years old, is experiencing a serious deterioration in

 physical or mental health because of the aging process, and has served at least ten
 years or seventy-five percent of his term of imprisonment, whichever is less. U.S.S.G. §
 1B1.13, cmt. n.1(B).
 6 Family circumstances requires the death or incapacitation of the caregiver of the

 defendant’s minor child or children or the incapacitation of the defendant’s spouse or
 registered partner where the defendant is the only available caregiver for him or her.
 U.S.S.G. § 1B1.13, cmt. n.1(C).
                                                8
Case 5:14-cr-00042-EEF-MLH Document 94 Filed 12/10/20 Page 9 of 17 PageID #: 904



 condition which “might” increase the risk of severe illness. See id. GERD is not identified

 as a specific risk factor. The Government acknowledges that Samuels’s chronic kidney

 disease is a condition identified by the CDC as increasing his risk for serious illness or

 death during the COVID-19 pandemic.          Record Document 89, p. 9.        As such, the

 Government concedes that Samuels has established extraordinary and compelling

 reasons to warrant his release, subject to consideration of the factors set forth in Sections

 3142(g) and 3553(a).

         The Court agrees that Samuels has established extraordinary and compelling

 reasons warranting release. Samuels has severe medical conditions, and his health has

 continued to decline over the past few months. He has been upgraded from Stage 3

 kidney disease to Stage 4. 7      Commensurate with that change, the BOP amended

 Samuels’s medical status from Care Level 2 to Care Level 3. The BOP defines Care Level

 3 as:

         outpatients who have complex, and usually chronic, medical or mental
         health conditions and who require frequent clinical contacts to maintain
         control or stability of their condition, or to prevent hospitalization or
         complications. They may require assistance with some activities of daily
         living (ADLs) that can be accomplished by inmate companions. Stabilization
         of medical or mental health conditions may require periodic hospitalization.

 Care Level Classification for Medical and Mental Health Conditions or Disabilities, Federal

 Bureau of Prisons Clinical Guidance, May 2019, https://www.bop.gov/resources/


 7It is the Court’s understanding there are only five stages of kidney disease, with Stage
 5 being kidney failure necessitating dialysis or a kidney transplant. See National Kidney
 Foundation, Key Points: Living with Stage 4 Kidney Disease, https://www.kidney.org/
 patients/peers/stage4 (last visited Dec. 9, 2020).
                                               9
Case 5:14-cr-00042-EEF-MLH Document 94 Filed 12/10/20 Page 10 of 17 PageID #: 905



  health_care_mngmt.jsp (last visited Dec. 8 2020). 8       The Court finds that Samuels’s

  medical conditions, primarily his Stage 4 kidney disease from which he is not expected to

  recover, substantially diminish his ability to provide self-care in the prison environment.

  U.S.S.G. § 1B1.13, cmt. n.1(A).

           Aside from Samuels’s own medical condition, an additional factor the Court must

  consider is the condition of the facility in which he is housed. The BOP’s website reflects

  337 inmate cases and 24 staff cases at FCI Texarkana, which is an increase of 65 inmate

  cases since the Court last researched these statistics a mere four days ago. Federal

  Bureau of Prisons, COVID-19 Coronavirus, https://www.bop.gov/coronavirus (last visited

  Dec. 9, 2020).      To say the virus is running rampant within this facility may be an

  understatement.      However, the Court understands each BOP facility is battling the

  pandemic the best it can with the resources it has available. The Court also recognizes

  that the BOP has made “extensive and professional efforts to curtail the virus’s spread,”

  see United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020), and that its operational

  procedures have been modified to combat any further spread. Nonetheless, the spread

  of the virus is understandably concerning for all of the inmate population, especially for

  those high-risk individuals like Samuels.

           A review of a motion for release based on COVID-19 is highly fact-intensive and

  dependent on the specific conditions of confinement and medical circumstances faced by

  the defendant. The Court stresses that the spread of the coronavirus and the conditions



  8   There are only four care levels within the BOP, Level 4 being the highest.
                                                10
Case 5:14-cr-00042-EEF-MLH Document 94 Filed 12/10/20 Page 11 of 17 PageID #: 906



  of confinement in jail, alone, are not sufficient grounds to justify a finding of extraordinary

  and compelling circumstances.        However, Samuels has presented the Court with

  convincing reasons wholly specific to him, his medical condition, and the conditions of

  confinement he is experiencing. Samuels has at least two of the CDC risk factors that

  place him at a higher risk of serious illness from COVID-19: he has Stage 4 kidney disease

  and he is obese. See Ctr. for Disease Control and Prevention, People Who Are at Higher

  Risk   for   Severe    Illness,   https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

  precautions/people-at-higher-risk.html (last visited Dec. 4, 2020).       His kidney disease

  has deteriorated over the past several months. More importantly, the decline in his

  condition has prompted the BOP to assign Samuels to a BOP medical facility in order to

  better manage and treat his kidney disease. Indeed, in the September 16, 2020 letter to

  Samuels, in which his request for home confinement was again denied, the Administrator

  of National Inmate Appeals stated, “While any medical issues you may have will not be

  addressed in this response, it is noted you have recently been approved for a medical

  transfer to occur in the near future.” Record Document 86-1, p. 2. Unfortunately, it is

  now December, and Samuels remains at FCI Texarkana.

         Given the worsening conditions at FCI Texarkana, Samuels’s health conditions, his

  need for increasing medical care, and the impossibility of social distancing in a prison

  setting, Samuels’s continued incarceration poses a real threat to his health and safety.

  As such, the Court agrees with the Government that Samuels has presented extraordinary

  and compelling reasons to warrant his release.


                                                11
Case 5:14-cr-00042-EEF-MLH Document 94 Filed 12/10/20 Page 12 of 17 PageID #: 907



        C.       Consideration of Statutory Factors

        The Court must now determine whether Samuels presents a danger to the “safety

  of any other person or to the community, as provided in 18 U.S.C. § 3142(g).” U.S.S.G.

  § 1B1.13(2). This is where the Government objects to his release. Section 3142(g)

  requires the Court to consider factors such as the nature and circumstances of the

  charged offense, the history and characteristics of the defendant, and the nature and

  seriousness of the danger to any person or the community at large that would be posed

  by the defendant’s release. 18 U.S.C. § 3142(g).

        Regarding the nature and circumstances of the charged offense, as set forth

  above, Samuels was a convicted felon in possession of numerous firearms and

  ammunition. At the time he committed this offense in 2013, he was on state probation

  for misdemeanor theft. When the weapons were located by state probation officers

  during a search of his residence, they also discovered marijuana and cocaine. With

  respect to the misdemeanor theft conviction, in 2012, Samuels burglarized his drug

  dealer’s residence in search of drugs to replace the poor-quality drugs he felt had been

  sold to him.

        In addition to those convictions, in 2007, Samuels was convicted of possession of

  one gram of cocaine. Lastly, in 2000, Samuels was convicted of accessory after the fact

  to manslaughter and criminal conspiracy. This resulted from an incident where Samuels

  and two others committed a robbery, and after the robbery, one of the accomplices shot

  and killed the other. Samuels helped dispose of the body afterwards.


                                              12
Case 5:14-cr-00042-EEF-MLH Document 94 Filed 12/10/20 Page 13 of 17 PageID #: 908



         As to the history and characteristics of the defendant, the PSR undeniably reflects

  a troubled criminal history. The Court will not minimize this fact, but it does note that

  the most egregious conviction occurred twenty years ago. Samuels himself admits that

  he was a danger to the community: “The Petitioner does not deny or minimize those

  times of youthful criminal actions because, at that time, he was a danager [sic] to the

  community and himself. But the Petitioner is asking this Honorable Court to take into

  consideration who he is now . . . and not who he was.” Record Document 91, p. 2.

         Samuels’s conduct in prison is illustrative of his rehabilitative efforts and

  demonstrative of his desire to spend his time productively. He has had no disciplinary

  infractions during his entire incarceration. Record Documents 86-1, p. 5; 86-2, p. 4; and

  91, p. 3. Further, he has earned his GED, as well as obtained HVAC and CDL licenses.

  Record Document 86-1, p. 6. He is currently obtaining a graphic design certification. Id.

  at pp. 5-6. Samuels submits that he has maintained employment within the BOP and has

  received regular pay increases. Record Document 90, p. 2. He has worked as a cook,

  done vegetable preparation, and worked as an HVAC technician. Record Document 86-

  2, p. 5.

         The Court now addresses the danger Samuels would present to the community if

  released. A significant fact in the instant case is that Samuels is scheduled to be released

  to a halfway house on March 8, 2021. Record Document 86-1, p. 2. That is less than

  three months from now. Moreover, aside from being released to the halfway house,

  Samuels’s projected release date from BOP is September 2, 2021. The Court finds BOP’s

  intention to release Samuels to a halfway house in a few short months, and its intention
                                             13
Case 5:14-cr-00042-EEF-MLH Document 94 Filed 12/10/20 Page 14 of 17 PageID #: 909



  to release him from custody in less than one year, to be powerful indicators of Samuels’s

  readiness to be reintroduced to society.

         Furthermore, the Court is persuaded by the BOP’s own risk assessment of Samuels.

  His recidivism risk was assessed in the spring of 2020 and he was calculated as a low risk

  offender. Record Documents 82-1, p. 4 and 86-1, p.7.

         Aside from the criminal history set forth above, the Government has presented no

  additional facts or grounds that would suggest Samuels poses a danger to the community.

  Indeed, all the Government argues is that Samuels’s “criminal history . . . suggests he is

  a danger to the community, that his criminal conduct has not been deterred by prior

  periods of imprisonment, and that he would not comply with conditions of supervision.”

  Record Document 89, p. 11. This conclusory statement is unpersuasive in light of the

  facts of this case, Samuels’s record in prison, and his approaching release date. The

  Court finds that the danger Samuels presents to the community is minimal and concludes

  that overall, the § 3142(g) factors favor his release.

         The Court must next consider the 18 U.S.C. § 3553(a) factors, including (1) the

  nature and circumstances of the offense and the history and characteristics of the

  defendant; (2) the need for the sentence imposed to reflect the seriousness of the

  offense, to promote respect for the law, and to provide just punishment for the offense;

  to afford adequate deterrence to criminal conduct; to protect the public from further

  crimes of the defendant; and to provide the defendant with needed educational or

  vocational training, medical care, or other correctional treatment in the most effective


                                              14
Case 5:14-cr-00042-EEF-MLH Document 94 Filed 12/10/20 Page 15 of 17 PageID #: 910



  manner; (3) the kinds of sentences available; (4) the kinds of sentence and the

  sentencing range established for the offense; (5) any pertinent policy statements; (6) the

  need to avoid unwarranted sentence disparities; and (7) the need to provide restitution.

  18 U.S.C. § 3553(a). In the context of compassionate release motions, other courts are

  also considering the risk of recidivism the defendant poses, the time remaining on his

  sentence, the quality of his release plan, and the impact of the BOP’s efforts to maintain

  the safety of inmates. Many of these factors have already been considered by the Court

  and need not be repeated here.

        Samuels entered federal custody on April 29, 2014. He has served approximately

  eighty months—nearly eighty percent—of his sentence. With good time credits, the BOP’s

  projected release date is less than ten months from now. The significant time he has

  already served in prison has achieved much of the original sentence’s purpose in terms

  of reflecting the seriousness of the offense, promoting respect for the law, providing just

  punishment, and providing a deterrent effect. A reduction in Samuels’s sentence will not

  override the punishment he has already been subjected to, nor will it eradicate the effects

  of Judge Walter’s original sentence.

        By reducing Samuels’s sentence, the Court does not condone or minimize the

  seriousness of his conduct.    However, based upon the unique facts of this case, a

  sentence of time served would provide just punishment for his offense. Incarcerating

  him any longer likely serves no meaningful retributive purpose. This is especially so given

  that Samuels will be released by the BOP in less than one year, and to a halfway house

  in a few short months, regardless of any action taken by the Court.
                                            15
Case 5:14-cr-00042-EEF-MLH Document 94 Filed 12/10/20 Page 16 of 17 PageID #: 911



        The Court recognizes the possibility of sentencing disparities. However, to the

  extent a disparity would be created, the Court must adhere to the independent nature of

  a review for compassionate release.      Hence, while the Court strives not to create

  unwarranted sentencing disparities, it is nonetheless obligated to independently evaluate

  each case presented to it for consideration.

        Finally, the Court is concerned with Samuels’s access to quality medical care while

  in BOP custody during the pandemic. Section 3553(a)(2)(d) instructs a court to consider

  “the need for the sentence imposed . . . to provide the defendant with needed educational

  or vocational training, medical care, or other correctional treatment in the most effective

  manner.” 18 U.S.C. § 3553(a)(2)(d). As set forth above, Samuels’s kidney disease has

  progressed from Stage 3 to Stage 4 over the past eight months. FCI Texarkana has

  determined he requires a transfer to a medical facility to receive greater care. However,

  Samuels has been waiting for months for a transfer that still has not occurred. Samuels

  is in need of a sentence that will allow him an opportunity to obtain needed medical

  treatment.

        In sum, Samuels has a significant criminal history, but he has exhibited

  commendable behavior while in prison, as reflected by the BOP records. He has taken

  full advantage of the educational programming offered to him in the BOP, including

  obtaining his GED, his HVAC license, and his CDL. He has been housed in a low security

  facility and does not have a disciplinary infraction on his record. He presents a low risk

  of recidivism. He is set to be released in a matter of months. On balance, considering

  the Court’s familiarity with all relevant facts of this case, the Court finds the § 3553(a)
                                                16
Case 5:14-cr-00042-EEF-MLH Document 94 Filed 12/10/20 Page 17 of 17 PageID #: 912



  factors support Samuels’s request for compassionate release. Samuels can be released

  to his mother’s home, where he will undergo a fourteen-day quarantine.

  III.   Conclusion

         For the foregoing reasons, Samuels’s motion for compassionate release [Record

  Document 68] be and is hereby GRANTED. Samuels’s sentence is reduced to a sentence

  of time-served subject to the following conditions:

         1.    Samuels’s original term of supervised release of three years and all original

  conditions thereof [Record Document 56] are not affected by this ruling.

         2.    Execution of the Court’s order is STAYED until December 24, 2020 to

  allow the Bureau of Prisons and the United States Probation Office the opportunity to

  make arrangements for Samuels’s release.

         3.    An amended judgment will be entered separately to reflect the amended

  sentence and to set forth all conditions of supervision that will apply to Samuels.

         4.    The Clerk of Court shall provide a copy of this ruling to the Probation Office

  and FCI Texarkana.

          THUS DONE AND SIGNED this 10th day of December, 2020.



                                           ELIZABETH E. FOOTE
                                           UNITED STATES DISTRICT JUDGE




                                              17
